Case 1:18-cv-03098-RM-NRN Document 243 Filed 06/08/21 USDC Colorado Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 18-cv-03098-RM-NRN

  CAROL E. DAVIS, YVETTE MONICA DAVIS, TRACY FIGUEROA, DIEDRE WINGET,
  ANN MARIE COLE, JAVONTE DUNCAN, LAKIYAH N. DAVIS, LEON PATRICK
  CHERRY, CEDRIC RANDLE, SHANICKQUA B. HUDSON, SANDRA KAY GRIFFIN,
  MYKIESHA MCFARLAND, MELISSA ZWEYER and JESSICA JONES, individually and
  on behalf of similarly situated individuals,

  Plaintiffs,

  v.

  TTEC HEALTHCARE SOLUTIONS, INC. and TTEC HOLDINGS, INC.,

  Defendants.


                                      MINUTE ORDER

  Entered by Magistrate Judge N. Reid Neureiter

         It is hereby ORDERED that a Motion Hearing is set on July 28, 2021 at
  2:00 p.m., at which time the parties shall be prepared to argue Defendants’ Motion to
  Dismiss Non-Responsive Plaintiffs Pamela Armento, Trevis Booker, Kimberly Brown,
  Sandra Griffin, Karen Harrell-Willis, Jorge Gonzales, William James, Tonja Mullins,
  Ricky Muncy, and Kim Walston filed by TTEC Holdings, Inc., TTEC Healthcare
  Solutions, Inc. (Dkt. #241), referred to me by Judge Raymond P. Moore (Dkt. #242).

        The parties are directed to call the conference line as a participant at (888) 398-
  2342, access Code 5755390# at the scheduled time.


  Date: June 8, 2021
